Fourth Court of Appeals
                                    San Antonio, Texas
                                             June 14, 2016

                                          No. 04-16-00366-CR

                                 Christopher Tudor CISNEROS,
                                           Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the County Court at Law No. 7, Bexar County, Texas
                                   Trial Court No. 516540
                           Honorable Genie Wright, Judge Presiding


                                            ORDER

       The trial court’s certification states that “the defendant has waived the right of appeal.”
We ORDER the trial court clerk to file, within ten days of the date of this order, a clerk’s record
containing the following documents:

       1.      All pre-trial motions and the orders on those motions, if any;

       2.      all documents relating to the defendant’s plea bargain, including the
               signed plea agreement, the court’s admonishments, the defendant’s waiver
               and consent to stipulation of testimony, and any other stipulations;

       3.      the defendant’s waiver of the right of appeal;

       3.      the judgment;

       4.      all post-judgment motions and the orders on those motions, if any;

       5.      the notice(s) of appeal;

       6.      the trial court’s certification of defendant’s right of appeal;

       7.      the criminal docket sheet; and
       8.      the bill of costs.

All other appellate deadlines are suspended pending further order of this court. The clerk of this
court is ORDERED to send a copy of this order to the attorneys of record, the trial court clerk,
and the court reporter(s) responsible for preparing the reporter’s record in this appeal.




                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of June, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court